Citation Nr: 0403337	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  96-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for vesicorenal reflux, 
Grade III, post-operative bilateral ureteroneocystotomy with 
pyelonephritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from December 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Board previously considered the issue here on 
appeal in March 1998, June 1999, and March 2003, and each 
time the case was remanded for additional development.  The 
RO has now completed all requested development and the matter 
is properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Grade III vesicoureteral reflux on the 
right and Grade I vesicoureteral reflux on the left.  Serum 
chemistries remain in the normal range for kidney functions 
and there is no medical evidence of constant albuminuria or 
hypertension.

3.  The veteran has experienced frequent urinary tract 
infections with continuous intensive management.


CONCLUSION OF LAW

Criteria for a disability rating higher than 30 percent for 
vesicorenal reflux, Grade III, post-operative bilateral 
ureteroneocystotomy with pyelonephritis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.16, 
4.115, 4.115a, 4.114b, Diagnostic Code 7504 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The evaluation of the same 
disability under various diagnoses is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.

Service connection was granted and a 30 percent disability 
evaluation was assigned for the veteran's vesicorenal reflux, 
Grade III, post-operative bilateral ureteroneocystotomy with 
pyelonephritis (hereinafter referred to as pyelonephritis), 
effective from October 1983, by a rating decision in December 
1983.  The 30 percent rating has remained in effect to the 
present.  The pyelonephritis has been evaluated under 38 
C.F.R. Section 4.115b, Diagnostic Code 7509, for 
hydronephrosis.  This diagnostic code provides ratings of 10 
percent, 20 percent, and 30 percent.  A 30 percent rating is 
assigned for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  

The criteria for evaluating renal dysfunction under 38 C.F.R. 
Section 4.115a is as follows:  a 100 percent evaluation is 
assigned  upon a showing of required regular dialysis or a 
preclusion of more than sedentary activity from one of the 
following:  persistent edema and albuminuria, BUN more than 
80mg%, creatinine more than 8mg%, or markedly decreased 
function of the kidney or other organ system especially 
cardiovascular; an 80 percent evaluation is assigned when 
there is persistent edema and albuminuria with BUN 40 to 80 
mg%, creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion; a 60 percent evaluation is assigned 
when there is constant albuminuria with some edema, a 
definite decrease in kidney function, or hypertension with 
diastolic pressure predominantly 120 or more; and, a 30 
percent evaluation is assigned when there is albumin constant 
or recurring with hyaline and granular casts or red blood 
cells, transient or slight edema, or hypertension with 
diastolic pressure predominantly 100 more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more with required continuous medication 
for control.

The Board also notes that Diagnostic Code 7504 provides that 
chronic pyelonephrosis is rated as renal dysfunction or 
urinary tract infection, whichever is predominant.  The 
rating schedule for urinary tract infection provides that 
poor renal function is rated as renal dysfunction, and 
otherwise provides ratings of 10 percent and 30 percent for 
urinary tract infection.  A 30 percent rating is assigned for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management.  

The Board notes that the veteran is also currently rated at 
20 percent for a neurogenic bladder, a rating based on 
voiding dysfunction under Section 4.115a.  Therefore, the 
disability related to the pyelonephritis under consideration 
in this decision will not be rated under the criteria for 
voiding dysfunction.  See 38 C.F.R. § 4.14.  The veteran 
requested an increase in his disability rating for 
pyelonephritis in November 1994; he is not seeking a higher 
rating for his neurogenic bladder.  

In November 1994, the veteran submitted a statement from his 
private treating physician at that time reflecting that the 
veteran had recently experienced a worsening of urinary tract 
infections and probably had urinary problems as a result of 
renal deterioration.  Treatment records from this physician 
show that the veteran had complaints of kidney pain in 
conjunction with treatment for severe prostatitis in 1994 and 
1995.

The veteran underwent VA examination in January 1995 and 
complained of tenderness in the suprapubic area, occasional 
urinary urgency with infections, and easy fatigability.  
There was no evidence of significant weight change, 
hypertension or edema and the veteran related no need for the 
use of absorbent materials, appliances or catheterization.  
There was no tenderness to palpation, serum chemistries, 
including BUN and creatinine readings, were normal for kidney 
functions, and the results of urinalysis were noted to show 
no abnormalities.  Following a complete evaluation, the 
examiner diagnosed apparent pyelonephritis and apparent 
congenital renal deformities.

In February 1997, the veteran appeared before an RO hearing 
officer and testified that he did not require constant 
medication for urinary tract infections, but that he received 
treatment on an as needed basis.  He stated that he had 
stopped working a few years earlier at his physician's 
request to slow down and take care of himself.  The veteran 
testified that he had lost about fifteen to twenty pounds 
following his inservice surgeries and had been trying to put 
the weight back on, that he experienced symptom exacerbation 
about once every couple of months and had increased pain and 
tenderness in his abdomen at that time.  He also stated that 
he tended to get urinary tract infections every time he got a 
cold.  At the hearing, the veteran submitted a letter from 
his private treating physician and copies of his treatment 
records.  The physician reported treating the veteran for 
chronic bronchitis, chronic obstructive pulmonary disease, 
and chronic prostatitis and stated that the veteran had built 
up an intolerance to certain antibiotics.  The physician 
opined that the veteran's chronic lung problems kept his body 
weight low and that he would require upper respiratory 
treatments throughout his life.  The physician did not report 
on the presence, if any, of renal dysfunction.

Records obtained from the Social Security Administration 
(SSA) show that the veteran was granted disability benefits 
in April 1996 when he was deemed unable to perform even 
sedentary work.  Chronic pyelonephritis was listed as a 
disability in the SSA records, but those records do not 
contain a medical opinion attributing the totality of the 
veteran's inability to perform work activities to his 
service-connected disability and/or renal dysfunction.

The veteran reported in May 1997 that he had been 
experiencing increased discomfort and tenderness.  He stated 
that his urinary tract infections could no longer be 
controlled with medication and that he had been informed that 
he would soon have to consider dialysis as a treatment 
option.  VA treatment records dated from 1995 through 2000 
reflect complaints predominantly associated with voiding 
including complaints of urinary retention and incontinence.  
Ultrasound and x-rays revealed a markedly diminished size of 
both kidneys, satisfactory bilateral renal excretory 
function, multiple areas of renal cortical destruction, 
marked clubbing of the calyces bilaterally, and urinary 
bladder diverticula.  Ultrasound performed in July 2000 
showed a normal left kidney and right kidney abnormalities 
probably related to chronic paranephritis due to 
vasocoureteral reflux.  Serum chemistries remained in the 
normal ranges for kidney functions.  Private medical records 
dated from 1997 to 2000 reflect chronic urinary tract 
infections with no need for hospitalization.

In January 2001, the veteran underwent VA examination and was 
determined to have Grade III vesicoureteral reflux on the 
right and Grade I vesicoureteral reflux on the left.  The 
examiner opined that recurrent febrile urinary tract 
infections somewhat impaired the veteran, but did not render 
him unable to perform work activities.  Another VA examiner 
opined in November 2001 that the veteran's vesicoureteral 
reflux was moderate on the right and mild on the left.  It 
was reported at that time that the veteran had not 
experienced any urinary tract infections since his February 
2001 circumcision and that serum chemistries remained the 
same as previously reported.

As noted above, the veteran was requested to submit and/or 
identify any additional evidence which may substantiate his 
claim for a disability evaluation higher than 30 percent for 
pyelonephritis.  He has not identified any additional 
evidence nor has he made any additional arguments.

Given the evidence of record, the Board finds that the 
currently assigned 30 percent evaluation is appropriate as 
there is no medical evidence of albuminuria, edema, definite 
decrease in kidney function, or hypertension.  Although the 
veteran stated at one point that he was advised that he would 
have to consider dialysis as a treatment option, the medical 
evidence continues to show normal serum chemistries for 
kidney functions.  Additionally, the specific complaints 
contained within the veteran's treatment records do not 
suggest generalized poor health as a result of renal 
dysfunction.  

The Board carefully considered the entirety of the record, 
including the records received from SSA and its decision to 
grant disability benefits.  The Board notes, however, that it 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Additionally, the Board considered the evidence with respect 
to the veteran's neurogenic bladder so that there would be no 
possibility of evaluating the same manifestation under 
different diagnoses.  Consequently, the Board finds that the 
30 percent evaluation assigned for recurrent urinary tract 
infections requiring continuous intensive management is 
deemed to be appropriate for the period through February 
2001, when the veteran underwent circumcision and reported no 
longer having urinary tract infections.  A higher rating for 
urinary tract infections is not available under the schedule 
of ratings.  The evidence of record also shows that the 
veteran has at no time met the criteria for a higher rating 
based on renal dysfunction because he continues to have 
moderate vesicoureteral reflux on the right and mild 
vesicoureteral reflux on the left with serum chemistries 
within the normal range for kidney functions, no signs of 
hypertension, and no evidence of constant albuminuria.  Thus, 
a higher schedular rating must be denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization and 
treatment records are void of any finding of exceptional 
limitation due to the veteran's pyelonephritis beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by recurrent urinary tract 
infections and occasional pain and tenderness in the abdomen 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, even though the 
veteran asserts that he has been unemployed since his 
physician ordered him to stop work in approximately 1995, the 
evidence of record does not support a finding that the 
veteran's service-connected disability causes impairment 
beyond the industrial capacity contemplated by the assignment 
of a 30 percent rating.  In fact, the one medical opinion of 
record which speaks directly to employment reflects that the 
veteran is somewhat impaired by his service-connected 
disability but in no way unable to work because of it.  
Consequently, the Board finds that the 30 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for an increase in that rating is denied.

II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, and the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 
701, 117 Stat. 2651 (Dec. 2003).  Following a complete review 
of the record evidence, the Board finds, for the reasons 
expressed immediately below, that the development of this 
claim has proceeded in accordance with the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
March 2003.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him physical 
examinations, and requesting specific medical opinions as to 
the severity of his service-connected disability.  It appears 
that all known and available medical records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim on appeal.  The veteran testified before an RO 
hearing officer and has actively participated in the 
development of his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  
Section 701 of the VBA, however, which was enacted subsequent 
to the cited case law and made retroactive to the date of 
enactment of the VCAA, allows for a decision to be rendered 
prior to the expiration of the one-year response period so 
long as the claimant is allowed one year to submit evidence.  
As such, because the veteran was given proper notice of his 
rights and responsibilities under the VCAA and has not 
indicated that there is any outstanding evidence required to 
substantiate his claim on appeal, the Board finds that it may 
properly render a decision at this time.


ORDER

A rating higher than 30 percent for vesicorenal reflux, Grade 
III, post-operative bilateral ureteroneocystotomy with 
pyelonephritis, is denied.



	                        
____________________________________________
	MARRY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



